Citation Nr: 0336118	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  97-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left arm and hand 
weakness, to include as a result of a service-connected left 
wrist ganglion cyst.  

2.  Entitlement to an increased rating for a left wrist 
ganglion cyst, currently evaluated as 10 percent disabling, 
to include entitlement to an extraschedular evaluation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two acquaintances


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
February 1989.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center in Wichita, Kansas (RO).  That 
decision denied service connection for left arm and hand 
weakness and denied a rating higher than 10 percent for the 
veteran's service-connected left wrist disability. 

The veteran's claims were previously before the Board, and in 
a March 1999 decision they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.

The Board notes that the claim of entitlement to an increased 
rating for headaches and the claim of entitlement to an 
increased rating for a hysterectomy have also been certified 
for appeal.  However, during the pendency of this appeal, the 
RO rendered an August 2002 determination that increased the 
veteran's headaches rating to 50 percent, effective March 26, 
1996, and also increased the rating for her hysterectomy to 
100 percent from June 6, 1995, and to 50 percent from October 
1, 1995.  Applicable law mandates that when a veteran seeks 
an increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  In the present case, the 
maximum disability evaluations have been assigned for the 
veteran's headaches and hysterectomy, and it is concluded 
that there has been a full grant of benefits and these issues 
are no longer considered on appeal.  The veteran was notified 
in an October 2002 letter that these issues were no longer on 
appeal.  

The Board notes that additional evidence has been received 
for the veteran's claim of entitlement to an increased rating 
for a left wrist ganglion cyst, currently evaluated as 10 
percent disabling, to include entitlement to an 
extraschedular evaluation.  As such, it will be addressed in 
the REMAND portion of this decision.  The newly received 
evidence is not relevant to the claim of entitlement to 
service connection for left hand and arm weakness, and as 
such, it is not remanded.  Of note, this appeal is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDING OF FACT

The veteran is not shown to have left arm and hand weakness 
that is etiologically related to the service-connected left 
wrist disorder or to active service.


CONCLUSION OF LAW

Left arm and hand weakness is not proximately due to, or the 
result of, a service-connected disability, and is not 
otherwise related to active service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's service claim was filed in March 
1996 and remains pending.  The United States Court of Appeals 
for Veterans Claims (the Court) held in Holliday v. Principi, 
14 Vet. App. 280 (2001) that the VCAA was potentially 
applicable to all claims pending on the date of enactment, 
citing Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Subsequently, however, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) held that Section 
3A of the VCAA (covering the duty to notify and duty to 
assist provisions of the VCAA) did not apply retroactively, 
and overruled both Holliday and Karnas to the extent that 
they allowed for such retroactive application and to the 
extent they conflict with the United States Supreme Court's 
and the Federal Circuit Court's binding authority.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, to the 
extent that the Kuzma case may be distinguished from the 
instant case because of the finality of the Board decision in 
Kuzma at the time of the November 2000 VCAA enactment date 
and because the current claim is still pending before VA, the 
Board finds that the provisions of the VCAA are applicable to 
this pending appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an April 1997 letter and rating 
decision of the evidence needed to substantiate her claim, 
and she was provided an opportunity to submit such evidence.  
Moreover, in a June 1997 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed her of the reasons why her claim 
had been denied, and provided her additional opportunities to 
present evidence and argument in support of her claim.  

In a May 2001 letter, the veteran was informed of VA's duty 
to obtain evidence on her behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of her duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board concludes that the VCAA notification letter sent to 
the veteran in May 2001 is legally sufficient.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit Court has held that 
38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to 
the extent they provide a claimant "not less than 30 days" 
to respond to a VCAA notification letter because the 
regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  

In this case, the May 2001 letter requested a response within 
60 days.  At the same time, however, more than one year has 
now passed since that notification was provided.  Additional 
evidence was submitted in support of the veteran's claim 
after the 60 days had expired and she was thus apparently not 
mislead by the time period provided in the May 2001 letter.  
In particular, VA outpatient treatment records dated May 2001 
to May 2002 were received, as were private medical reports 
dated through 2002.  Those records have been included in the 
claims file.  Finally, the veteran's representative submitted 
a statement in support of her claim in January 2003.  

Under the foregoing circumstances, the Board considers the 
duty to notify has been met.  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA outpatient treatment records have been received, 
as have private medical reports.  In addition, the veteran 
was provided with several VA examinations dated August 1989 
to May 2001.  The examination also included an opinion as to 
the etiology of the veteran's left arm condition.  See also 
VAOPGCPREC 11-95 (the duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted). 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including, 
but not limited to, the veteran's contentions, particularly 
those given at her February 1991 and October 1997 personal 
hearings; VA outpatient treatment reports; medical records 
from Irwin Army Community Hospital; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is seeking entitlement to service connection for 
left arm and hand weakness, to include as a result of her 
service-connected left wrist ganglion cyst.  The Board has 
carefully reviewed the evidence of record and has determined 
that, for the reasons and bases to be explained below, the 
veteran is not shown to have left arm and hand weakness that 
is proximately due to, or the result of, her service-
connected left wrist disability, or that is otherwise related 
to active service.  Therefore, service connection cannot be 
granted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

Service connection established on a direct basis requires 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2003).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).  

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of any left hand and arm weakness or 
pain.

VA outpatient treatment records and medical reports from 
Irwin Army Community Hospital reflect that the veteran 
complained of left hand and arm weakness, decreased grip 
strength, numbness, and pain.  She reported pain in her left 
trapezius muscle that radiated into her left forearm.  She 
was diagnosed with C5-C6 radiculopathy under her left elbow 
of unknown etiology.  A separate evaluation report diagnosed 
the veteran with a pinched nerve in the left arm, existing 
for one year.  The veteran was also diagnosed with tennis 
elbow and fitted with elbow straps.  The etiology of the 
veteran's left arm and hand weakness was not noted.  

At her February 1991 personal hearing, the veteran asserted 
that her left arm and shoulder pain had originated in her 
left breast.  At her October 1997 personal hearing, the 
veteran stated that her left hand and arm pain was a result 
of her left wrist ganglion cyst.  

VA examination reports note the veteran's continued 
complaints of left arm and hand pain, grip weakness, and 
decreased range of motion.  Upon examination, her extremities 
had full motion range of motion with intact sensation in 
positional, vibratory, tactile, and temperature tests.  She 
was also diagnosed with distal left upper extremity symptoms 
of unclear origin.  The examiner opined that it was "very 
unlikely" that recurrent neurological symptoms were at all 
related to surgeries for a left wrist extensor ganglion cyst.  
Instead, her symptoms were quite likely and largely non-
neurologic.  In May 1999, an examination showed that the 
veteran had  complete coordination of both her left and right 
arms and that she moved both hands equally well.  Her hand 
grips were also equal bilaterally.  In a May 2001 addendum, 
the examiner stated that the veteran was not felt to have 
significant residual disability symptoms involving the left 
arm and hand due to removal of the ganglion cyst from the 
left wrist during service.  Instead, when she was examined 
previously, she had turned her head to her left causing 
sensory symptoms similar to the sensory symptoms that had 
originated in her upper left limb.  The examiner opined that 
these symptoms were related to degenerative joint disease-
type symptoms of the cervical spine rather than to sequelae 
from left ganglion surgery while in service in the past.  

In a February 1996 letter N.N.K., M.D., stated that she had 
performed nerve conduction studies and electromyography on 
the veteran for her complaints of left upper arm numbness 
that radiated to her hand and fingers.  No weakness was 
observed in the veteran's upper extremities and there was no 
evidence of entrapment neuropathy, cervical or lumbar 
radiculopathy/plexopathy, or generalized sensorimotor 
polyneuropathy.  Dr. K. opined that the veteran's symptoms 
appeared to be due to musculoskeletal/myofacial pain 
syndrome.  

As previously stated, in order to prevail on the issue of 
entitlement to secondary service connection, the following 
requirements must be met: evidence of a current disability; 
evidence of a service-connected disability; and medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
supra.

Based on the foregoing, the Board finds that the record 
includes evidence that the veteran may suffer from a left arm 
and hand disorder.  However, the disorder is characterized 
mainly by pain and weakness with unknown etiology.  A symptom 
such as pain, absent a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  While the veteran has been 
diagnosed with C5-C6 radiculopathy under her left elbow of 
unknown etiology; a possible left arm pinched nerve; and 
tennis elbow during VA outpatient treatment, VA examination 
reports and private neurological testing have shown no 
chronic left arm and hand disorder.  VA examination reports 
noted that the veteran's left arm and hand have demonstrated 
full range of motion with intact sensation in positional, 
vibratory, tactile, and temperature sensation.  In addition, 
nerve conduction studies showed no weakness of the veteran's 
upper extremities or evidence of neuropathy, radiculopathy, 
or polyneuropathy.  Further, the veteran's May 1999 VA 
examination report indicated that the veteran had complete 
coordination of both her arms and moved both hands equally 
well.  

Absent evidence of a diagnosed chronic left arm and hand 
disability to account for the veteran's complaints, a medical 
nexus between left arm and hand weakness and the veteran's 
service-connected left wrist ganglion cyst is necessarily 
missing.  However, for the sake of completeness, the Board 
will briefly address the issue of a medical nexus.  

VA outpatient treatment records indicate that the veteran 
suffers from possible C5-C6 radiculopathy in her left elbow; 
however, the etiology of such radiculopathy was unknown.  Dr. 
K., in her February 1996 letter indicated that the veteran's 
left arm pain and weakness appeared to be due to 
musculoskeletal/myofacial pain syndrome.  The January 1997 VA 
examiner diagnosed the veteran with distal left upper 
extremity symptoms of unclear origin.  However, he opined 
that it was "very unlikely" that the veteran's neurological 
symptoms were at all related to her left wrist ganglion cyst 
removal.  Finally, the May 1999 VA examiner stated that the 
veteran was not felt to have significant residual symptoms 
involving the left arm and hand due to removal of her left 
wrist ganglion cyst.  Instead, those symptoms were likely 
related to degenerative joint disease-type symptoms of the 
cervical spine.  In sum, the objective medical evidence of 
record contains no opinions linking any left arm and hand 
disability that the veteran may have to her service-connected 
left wrist ganglion cyst, or to active service.  

To the extent that the veteran ascribes her left arm and hand 
weakness to her service-connected left wrist ganglion cyst, 
it is well established that a person without medical 
training, such as the veteran, is not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's claim of entitlement to service 
connection is warranted.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding the benefit of the doubt, but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise grant the veteran's claim.  The appeal 
is accordingly denied.


ORDER

Service connection for left arm and hand weakness is denied. 




REMAND

The Board has determined that additional development is 
necessary for the veteran's claim of entitlement to an 
increased rating for a left wrist ganglion cyst, currently 
evaluated as 10 percent disabling.

In a September 2003 letter, the veteran was notified of the 
regulatory change that occurred with respect to skin 
disorders.  At that time, she was notified that she may 
submit additional evidence in support of her claim.  In 
November 2003, she submitted medical evidence not previously 
of record.  Those records have been associated with the 
claims file.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the Federal 
Circuit Court held, in pertinent part, that 38 C.F.R. 
§ 19.9(a)(2), allowing the Board to undertake action 
essential for a proper appellate decision, was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration or obtain waiver of initial RO 
consideration of that evidence.  

In the instant case, the RO has not considered the additional 
evidence that has been added to the record.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

The Board also notes that in a November 2003 statement, the 
veteran asserted that she had received treatment for her 
wrist at the Irwin Army Medical Center in Fort Riley, Kansas 
and at the VA Medical Center (VAMC) in Topeka, Kansas.  The 
evidence of record reflects that outpatient treatment records 
have been received from Fort Riley dated 1990 to 2002 and 
from the VAMC in Topeka dated 1997 to 2002.  However, the 
veteran suggests that additional treatment records may be 
outstanding from each facility.  


Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied regarding the 
issue of entitlement to an increased 
rating for a left wrist ganglion cyst.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter, must comply with 
the holding of Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed Cir. 2003), 
and any other applicable legal precedent.   

2.  Contact the Irwin Army Medical Center 
in Fort Riley, Kansas and obtain all 
treatment records, examinations, notes, 
consults, and complete clinical records 
pertaining to treatment of the veteran 
from May 2002 to the present.  If no such 
records can be found, or are unavailable, 
ask for specific confirmation of that 
fact.  

3.  Contact the VA Medical Center in 
Topeka, Kansas and obtain all treatment 
records, examinations, notes, consults, 
and complete clinical records pertaining 
to treatment of the veteran from May 2002 
to the present.  If no such records can 
be found, or are unavailable, ask for 
specific confirmation of that fact.  


4.  After receiving any available 
treatment records detailed above, 
schedule the veteran for a VA examination 
to evaluate her left wrist disorder.  The 
examiner should fully describe all 
manifestations (orthopedic and 
neurological, if any) attributable to the 
left wrist ganglion cyst.  Please 
describe any functional loss such as 
weakness, pain, etc.

5.  Then, review the record, including 
the recently submitted medical evidence 
and any other evidence added to the 
record since issuance of the August 2002 
supplemental statement of the case, and 
readjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, she should be provided a 
supplemental statement of the case and be 
afforded a reasonable period in which to 
respond.  The record should then be 
returned to the Board for further 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



